Citation Nr: 0401458	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  95-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an illness 
manifested by memory and concentration loss.

2.  Entitlement to service connection for an illness 
manifested by fatigue.

3.  Entitlement to service connection for an illness 
manifested by headaches.

4.  Entitlement to service connection for an illness 
manifested by numbness in the hands and legs.

5.  Entitlement to service connection for an illness 
manifested by weight gain.

6.  Entitlement to service connection for an erectile 
dysfunction.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for a respiratory 
disorder.

9.  Entitlement to service connection for right pes planus.

10.  Entitlement to an increased disability rating for a 
service-connected  spermatocele, currently evaluated as 
noncompensably disabling.

11.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 10 percent disabling.

12.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  

Procedural history

The veteran served on active duty from July 1989 to March 
1992.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record. 

In September 1999, the RO received the veteran's claim for 
service connection for memory and concentration problems, 
fatigue, headaches, numbness of the hands and legs, weight 
gain, an erectile dysfunction, a respiratory disorder, 
fibromyalgia, right pes planus, a spermatocele, and 
disabilities of the cervical and lumbar spine.
In a June 2000 rating decision, the RO granted service 
connection for disabilities of the cervical and lumbar spine 
and awarded 10 percent disability ratings for each.  In an 
August 2001 rating decision, the RO granted service 
connection for a spermatocele, and awarded a noncompensable 
disability rating.  Also in August 2001, the RO continued the 
10 percent ratings for the disabilities of the cervical and 
lumbar spine and denied service connection for the remainder 
of the issues claimed.  The veteran disagreed with the August 
2001 rating decision, both as to the denial of service 
connection and as to the disability ratings assigned the 
service-connected disabilities.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in May 2002.  

The veteran presented testimony at a videoconference hearing 
which was chaired by the undersigned Veterans Law Judge in 
March 2003.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

Issues not on appeal

The Board observes that, in the August 2001 rating decision, 
in addition to the issues listed above, the RO also granted 
service connection for gastroesophageal reflux disease (GERD) 
and denied service connection for a skin disorder.  The 
veteran did not appeal these issues, and the Board 
accordingly will not address them in this decision.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2003).  

The Board also observes that in his March 2002 notice of 
disagreement, the veteran raised a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  However, in an 
October 2002 statement, he withdrew his claim.  

In addition, the veteran stated in his March 2002 notice of 
disagreement and in his substantive appeal that the issue of 
entitlement to service connection for neuropsychological 
symptoms due to an undiagnosed illness was claimed and 
appealed.  While the veteran may believe this to be the case, 
the record does not in fact contain a rating decision 
addressing this issue.  In response to his March 2002 
statement, the RO sent the veteran a letter seeking to 
further develop this issue in July 2002.  However, in an 
October letter, the veteran stated that he wanted to drop the 
claim.  However, the veteran also inconsistently stated in 
the same letter that he wanted the neuropsychological issue 
to be addressed in the appeal.  

With certain limited exceptions which are not pertinent to 
this case, the Board is without jurisdiction to address an 
issue that has not been first adjudicated by the RO.  See 
38 C.F.R. § 20.101, 20.201 (2003).  Because the issue of the 
veteran's entitlement to service connection for a 
neuropsychological disability has not been so adjudicated, it 
is not before the Board now on appeal.  If the veteran wishes 
to pursue the issue, he is advised to contact the RO.


FINDINGS OF FACT

1.  The veteran's memory and concentration problems have been 
attributed to a somatization disorder, adult attention 
deficit disorder (ADD) and marijuana use.  Competent medical 
evidence does not reveal that the veteran's claimed memory 
and concentration disorder is causally related to an incident 
of his military service.

2.  The veteran's complaints of fatigue have been attributed 
to a somatization disorder and airway resistance syndrome.  
Competent medical evidence does not reveal that the claimed 
fatigue disorder is causally related to an incident of the 
veteran's military service.

3.  The veteran's complaints of headaches have been 
attributed to a somatization disorder and a sinus disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed headaches are causally related to an incident of his 
military service.

4.  The veteran's complaints of numbness in the hands and 
legs have been attributed to a somatization disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed numbness in the hands and legs is causally related to 
an incident of his military service.

5.  Competent medical evidence does not reveal that the 
veteran has a chronic disability manifested by weight gain, 
or that his claimed weight gain is causally related to an 
incident of his military service or to any service-connected 
disability.

6.  The veteran's erectile dysfunction has been attributed to 
a somatization disorder.  Competent medical evidence does not 
reveal that the veteran's claimed erectile dysfunction is 
causally related to an incident of his military service or to 
any service-connected disability.

7.  The veteran's complaints of fibromyalgia have been 
attributed to a somatization disorder.  Competent medical 
evidence does not reveal that the veteran's claimed 
fibromyalgia is causally related to an incident of his 
military service.

8.  Competent medical evidence does not reveal that the 
veteran's claimed respiratory disorder is causally related to 
an incident of his military service or to any service-
connected disability.

9.  Competent medical evidence does not reveal that the 
veteran's claimed right pes planus is causally related to an 
incident of his military service or to any service-connected 
disability.

10.  The medical evidence of record indicates that the 
veteran's service-connected spermatocele is asymptomatic.

11.  The veteran's lumbar spine disability is manifested by 
complaints of pain in the back and numbness and tingling in 
the lower extremities.  Medical evidence includes a finding 
that the veteran's subjective complaints are not 
substantiated by objective evidence, but rather are 
attributable to a nonservice-connected somatization disorder.

12.  The veteran's cervical spine disability is manifested by 
complaints of pain in the neck and numbness and tingling in 
the upper extremities.  Medical evidence  includes a finding 
that the veteran's subjective complaints are not 
substantiated by objective evidence, but rather are 
attributable to a nonservice-connected somatization disorder.


CONCLUSIONS OF LAW

1.  An illness manifested by memory and concentration loss 
was not incurred as a result of the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.301, 3.303, 3.317 (2003).

2.  An illness manifested by fatigue was not incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

3.  An illness manifested by headaches was not incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

4.  An illness manifested by numbness in the hands and legs 
was not incurred as a result of the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).

5.  A chronic disability manifested by weight gain was not 
incurred as a result of the veteran's active military service 
or as a result of any service-connected disability.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.317 (2003).

6.  Erectile dysfunction was not incurred as a result of the 
veteran's active military service or as a result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2003).

7.  Fibromyalgia was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

8.  A respiratory disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

9.  Right pes planus was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

10.  The criteria for a compensable disability rating for a 
spermatocele have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7529 (2003).

11.  The criteria for a higher disability rating for a lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

12.  The criteria for a higher disability rating for a 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
reported symptoms of memory and concentration loss, fatigue, 
headaches, numbness of the hands and legs, and weight gain, 
as well as an erectile dysfunction, a respiratory disorder, 
fibromyalgia and right pes planus.  As discussed in greater 
detail below, he attributes many of these claimed 
disabilities to undiagnosed illness caused by his Persian 
Gulf war service.  He is also seeking entitlement to 
increased disability ratings for his service-connected 
spermatocele, cervical spine disability and lumbar spine 
disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.



Notice 

VA is required to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2001 rating decision, by the April 2002 SOC and by an 
October 2003 letter from the Board of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claims.  Crucially, the veteran was informed by means of 
an attachment to the April 2002 SOC as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  The attachment explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that, 
even though the attachment requested a response within 30 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

Moreover, a letter was sent to the veteran in July 2002 in 
conjunction with a service connection claim.  This letter 
once again notified the veteran as to the duties of the RO 
and himself with respect to obtaining and submitting 
evidence.  

The Board concludes that the VCAA notification sent to the 
veteran in April 2002 is legally sufficient.  The Board is 
aware that the United States Court of Appeals for the Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America, et. al. 
v. Secretary of Department of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003).   In this case, the attachments sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Therefore, he was notified properly of 
his statutory rights.

Moreover, in PVA, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has literally had 
years to submit evidence in support of his claims, and in 
fact he has provided voluminous records to be added to the 
file.  In addition, the veteran has expressed the desire that 
his case move forward.  See a report of contact (VA Form 119) 
dated August 11, 2003.  It therefore appears quite pointless 
to require the veteran and VA to wait still longer to 
adjudicate this long-standing appeal when it is clear that no 
additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statement/supplemental 
statements of the case and the 90-days notice of transfer of 
the claims file to the Board that he had more time to submit 
evidence.  No additional evidence appears to be forthcoming 
more than a year after he was furnished with formal VCAA in 
April 2002, and the veteran has not indicated that there is 
any more evidence to submit.  Since the veteran has, as a 
matter of fact, been provided at least one year to submit 
evidence after the VCAA notification, and it is clear that he 
has nothing further to submit, the adjudication of his claims 
by the Board at this time will proceed.



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the veteran was afforded VA examinations in 
November 2000 and September 2002.  He also underwent VA 
examinations prior to his present claim, and those reports 
were obtained by the RO.  The RO also obtained the veteran's 
service medical records and Social Security Administration 
(SSA) records.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  The 
Board is aware that the veteran asserted in his March 2002 
notice of disagreement that records were missing from his 
service medical records and from his post service records.  
The veteran asserted that records showing limited duty 
assignments are missing.  These records are, however, in the 
file and have been considered.  He did not identify any other 
allegedly missing records with any specificity.  The Board 
sees nothing in the evidence, aside from the veteran's rather 
vague statements, to indicate that any of the veteran's 
records are incomplete or missing. Accordingly, the Board 
declines to look further for the purportedly missing records.  
See also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty 
to assist is not a license for a "fishing expedition"].    

In addition to the claim that records were missing from the 
file, in the veteran's March 2002 notice of disagreement and 
at the March 2003 hearing, the veteran asserted that the 
medical records did not adequately reflect his condition and 
that pertinent findings were not included in the examination 
reports.  For example, the veteran stated that he walks with 
an abnormal gait, and that the medical reports either did not 
record this or found that his gait was normal. [The Board 
observes in passing that a March 1998 medical report, 
discussed below, in fact mentioned altered gait.]  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The medical reports in question are of record, as are the 
veteran's statements attesting to his own condition.  It is 
incumbent on the Board in its analysis of the veteran's 
claims to evaluate all of the evidence in arriving at a 
conclusion, taking into consideration various factors, 
including the veteran's own self-interest.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  To the extent that the 
veteran implicitly seeks an additional medical examination, 
the Board rejects any such request and finds that the medical 
evidence already of record is adequate to reach a decision in 
the case.  Indeed, the September 2002 examination was 
obtained for the specific purpose of reconciling the 
inconsistencies in the record up to that point.  The examiner 
thoroughly researched the veteran's medical and service 
history; he examined the veteran extensively; he performed 
independent research on the issues involved and he precisely 
and exhaustively explained the reasoning behind his 
conclusions.  

Under the circumstances presented in this case, and in light 
of the extensive examination and opinion evidence already of 
record, a remand for an additional examination and opinion 
would serve no useful purpose because such an examination is 
not "necessary".  See 38 U.S.C.A. § 5103A(d); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 C.F.R. 3.159.  That an examiner's 
findings do not support the veteran's claim is not a reason 
to find an examination inadequate.  Moreover, as a person 
without medical training, the veteran is not competent to 
comment on matters requiring medical expertise, such as the 
adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board rejects the veteran's contention as to the adequacy of 
the medical evaluation and opinion evidence, and the 
implication that additional evaluation is necessary.  See 
also Counts and Gobber, supra.  

The Board also observes that general due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2003).  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted medical records along with 
his notice of disagreement, and at the time of his hearing, 
the veteran submitted additional medical records.  In August 
2003, the veteran waived initial RO consideration of all the 
evidence submitted after the April 2002 SOC.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003) [a claimant has a right to have newly submitted 
evidence evaluated by the agency of original jurisdiction 
unless he waives that right].  

The veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony.  
In March 2003 he presented testimony before the undersigned 
Veterans Law Judge via videoconferencing equipment.  The 
veteran's representative has also submitted written argument 
in his behalf.



In short, the Board has carefully considered the provisions 
of the VCAA, and for the reasons expressed above finds that 
the development of these claims has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Service connection claims

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

Undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2003)

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2003).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2003).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Where laws or regulations change after a claim has been filed 
and before the administrative or judicial process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the veteran is entitled to 
consideration of his claimed fibromyalgia and chronic fatigue 
under the provisions governing undiagnosed illness.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) 
(2003).

1.  Entitlement to service connection for an illness 
manifested by memory and concentration loss.

2.  Entitlement to service connection for an illness 
manifested by fatigue.

3.  Entitlement to service connection for an illness 
manifested by headaches.

4.  Entitlement to service connection for an illness 
manifested by numbness in the hands and legs.

5.  Entitlement to service connection for a disability 
manifested by weight gain.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for fibromyalgia.

The veteran asserts that he has a number of claimed 
disabilities which are attributable to undiagnosed illness 
resulting from his service in the Persian Gulf.  Because 
these issues, listed immediately above, involve similar 
concepts, evidence and medical history, they will be 
addressed in a common discussion. 

Factual background

The veteran's service medical records show that he was 
treated for lower extremity pain on several occasions.  An 
August 1991 health record shows complaint of pain in the 
ankles and feet.  The diagnosis was plantar fasciitis and 
Achilles tendonitis.  The veteran was advised to run at his 
own pace and distance for 2 weeks.  In a September 1991 
treatment note, the examiner noted a "high arch" and tender 
arches.  His assessment was plantar fasciitis.  The veteran 
was given a limited duty profile.  A November 1991 health 
record shows complaint of pain in both ankles and legs, 
radiating to the knees.  The diagnosis was tendonitis.  A 
December 1991 medical record shows an acute episode of lower 
leg pain.  

In addition to musculoskeletal symptoms, a July 1991 health 
record shows complaint of shortness of breath with chest 
pain.  The examiner's assessment was bronchitis.  He 
recommended that the veteran stop smoking.  The veteran was 
treated for a head injury with complaint of right eye pain in 
December 1990.  His eye was noted as swollen with blurred 
vision.  

The February 1992 separation examination contained abnormal 
spine and lower extremity findings.  On examination, 
tenderness was noted along both tibias.  However, x-rays were 
within normal limits.  The veteran reported a history of 
sleepwalking, swollen or painful joints, frequent or severe 
headache, eye trouble, shortness of breath, pain or pressure 
in the chest, a chronic cough, cramps in legs, broken bones, 
frequent or painful urination, recent gain or loss of weight, 
bone joint or other deformity, recurrent back pain, trick or 
locked knee, and foot trouble. 

Following service, the veteran filed a claim for service 
connection almost immediately.  He underwent a VA general 
medical examination in April 1994.  Findings included 5/5 
muscle strength, normal tone and bulk, as well as full range 
of motion in all joints.  There was no edema in the ankles.  
The diagnoses included bilateral ankle pain with no objective 
findings on examination.  The examiner stated that the 
veteran may have a recurrent ankle strain.  A joints 
examination contained findings of no palpable swelling, 
crepitus, laxity or point tenderness.  There was full range 
of motion in the ankles and knees.  There was no deformity, 
or other impairment.  X-rays were within normal limits.  The 
examiner concluded that there were no objective findings and 
no abnormality.  

A March 1998 state disability examination contained findings 
of a slightly stooped forward gait with no limp.  Range of 
motion of all joints was normal except for the lumbar spine.  
Lumbar spine range of motion was measured at 45 degrees 
flexion, 10 degrees extension, and 10 degrees right and left 
lateral rotation.  Sensation was normal in all extremities.  
Reflexes were normal.  Motor strength in the lower 
extremities was rated at 4/5.  

In a June 1998 VA general medical examination, the veteran's 
upper and lower extremities were found to have complete 
normal range of motion, and strength measured at 5/5.  A 
joints examination contained normal findings for the 
veteran's shoulders, elbows, wrists and fingers.  There was 
no evidence of swelling or joint inflammation.  With respect 
to both lower extremities, the hips, knees and ankles also 
revealed no swelling.  There was no localized tenderness of 
the ankle ligaments, anterior and posterior, including the 
joints and the Achilles tendon.  

The veteran was hospitalized from November to December 1998 
for a comprehensive evaluation of his Gulf War related 
complaints.  A November 1998 neuro surgery consultation and 
MRI of the brain showed some abnormality in the region of the 
pineal gland or quadrigeminal plate.  This was determined 
probably to be a cyst within the quadrigeminal plate, most 
likely a low-grade glioma or ganglioneuroma or a small cyst 
within the brain from some prior insult, or possibly an odd 
pineal cyst.  The veteran was found to be currently 
asymptomatic from this mass.  

A November 1998 EMG showed that peroneal, tibial and sural 
nerve conduction studies were normal bilaterally.  Bilateral 
quadriceps, tibialis anterior, gastrocnemius and mid-lower 
lumbosacral parasonal muscles were normal.  

A November 1998 sleep consultation contained an impression of 
psychophiological insomnia, dyssomnia due to pain, 
gastroesophageal reflux, inadequate sleep hygiene, and a 
variable sleep schedule.  An addendum concluded that the 
veteran does not have sleep apnea, but does have upper airway 
resistance syndrome.  This was found to most likely be 
attributable to his body habitus and complicated by smoking.  
Recommendations were to lose weight and stop smoking.  

A November 1998 psychiatric examination contained a notation 
of multiple somatic complaints including memory disturbance 
and mood swings.  The diagnosis was rule out marijuana abuse.  
The examiner recommended neuropsychiatric testing and that 
the veteran discontinue marijuana use because it may be 
causing the memory problems and mood swings.  On further 
evaluation that same month, the examiner found that the 
veteran's history of attention deficit disorder and current 
use of marijuana are unequivocally related to his report of 
decreased attention and concentration.  The examiner 
suggested reevaluation of attention and memory once the 
veteran has been abstinent from all substance for a period no 
less than six weeks.  A November 1998 follow up stated that, 
given the uncertainties surrounding events in the Persian 
Gulf regarding potential exposures, it is possible that any 
or all of the veteran's decreased attention, concentration, 
short term memory or executive function might be related at 
least in part to such exposure.  

A December 1998 psychiatric staff attending note contains a 
finding that the veteran had an amnesic disorder, according 
to neuropsychiatric testing, and that this could be related 
to his history of attention deficit disorder and marijuana 
use.  It was found that it was impossible to rule out 
marijuana as a cause since repeated studies have shown severe 
attention problems secondary to chronic cannabis use.  A 
diagnosis of sleep disorder secondary to obstructive airway 
disease was given.  

A December 1998 rheumatology consultation contains a finding 
of persistent arthralgias with no evidence of inflammatory or 
structural rheumatological disease.  It was found that there 
was a possibility that the veteran has fibromyalgia given his 
multiple tender pressure points but that could not be decided 
at that time.  

An August 2000 VA examination contained a finding that the 
veteran's symptoms and physical findings were most likely 
consistent with fibromyalgia.  The examiner reasoned that 
since the veteran has complained of multiple joint pains 
starting while in the service for which no clear cut etiology 
has ever been elucidated, it must be assumed that his 
fibromyalgia onset while in the military.  

A November 2000 VA spine examination found normal muscular 
development in the upper and lower extremities without 
atrophy or asymmetry.  Muscle strength was 4/5 for all four 
extremities and was limited secondary to pain rather than 
other objective evidence.  The veteran was found to have 
decreased sensation to pinprick in both feet and in the 
lateral aspect of his hands and forearms bilaterally.  There 
were notable defects in the range of motion for active or 
passive movement in the upper or lower extremities 
bilaterally.  However, he was able to ambulate with a normal 
gait and walk in a tandem gait without difficulty.  
Subjective complaints of the left arm and leg numbness were 
found to bear some relationship to intermittent back and neck 
pain, but the veteran's symptoms were found to be out of 
proportion to the objective findings.  The examiner also 
noted a recurrent headache of uncertain etiology, relatively 
well managed with aspirin, and an incidental finding of a 
pineal cyst versus quadrigeminal plate mass of uncertain 
etiology.  A November 2000 examination showed essentially 
normal lung function on pulmonary function testing.  The 
veteran's history of sinus congestion and mild exercise 
induced asthma were found to have improved with 
antihistamine.  There was no evidence of acute sinusitis or 
pulmonary process.  

A November 2000 fibromyalgia examination shows complaints of 
tenderness in the back, anterior forearms, neck, shoulders 
and thighs.  The examiner found no specific trigger or tender 
points.  Muscle strength was 4/5 for major muscle groups in 
the upper and lower extremities, bilaterally.  The veteran 
reported having had drop falls because of his ankles and 
knees buckling in the past.  However, the examiner concluded 
that the veteran does not meet the criteria for chronic 
fatigue syndrome or fibromyalgia at present. 

A September 2002 neurological disorders examination noted the 
post war evidence showing poly symptoms with limited 
objective findings.  The diagnosis was chronic headaches with 
probable migrainous component; a stable low grade glioma; and 
maxillary sinusitis, chronic in nature.  A September 2002 
muscles examination notes that the veteran has carried the 
diagnosis of fibromyalgia for several years.  The veteran 
reported tenderness all over the back and neck and shooting 
pains throughout his body, as well as poor sleep.  However, 
there is no inflammatory disease or swelling or erythema; and 
no systemic symptoms.  Range of motion was only limited due 
to pain and there were otherwise no neurological deficits.  
The impression was fibromyalgia. 

In an attempt to reconcile the varied and conflicting 
evidence with respect to the veteran's Gulf War related 
claims, he was provided a series of VA examinations in 
September 2002.  The examiner was asked to review the 
evidence of record, the veteran's military and medical 
history, and state an opinion with respect to whether the 
veteran's symptoms are attributable to a Gulf War undiagnosed 
illness, and if not, what might account for his complaints.  
The examiner reviewed the veteran's claims file, service 
medical records and post-service records for two to three 
hours prior to seeing him, and for another hour after seeing 
him.  He also did a thorough literature search in the medical 
journals and reviewed the entire literature on Gulf War 
Syndrome for the past five years prior to reaching a 
conclusion on the matter.  

The examiner went into great detail as to the veteran's past 
medical, social, military and psychiatric history, his in-
service complaints and treatment and the extensive post-
service findings.  The examiner's conclusion was that the 
veteran's symptoms were attributable to a somatization 
disorder in the context of a post combat syndrome.  He was 
also diagnosed with an adjustment disorder and a rule out of 
marijuana abuse.  

In reaching this conclusion, the examiner reasoned that the 
veteran meets the criteria for a somatization disorder 
according to DSM-IV criteria.  This is based on numerous pain 
syndromes, some gastrointestinal and sexual symptoms with the 
neurological syndrome of numbness and tingling.  The examiner 
also reasoned that, after a proper investigation, his 
symptoms cannot be fully explained by general medical 
conditions and even when he does have a related medical 
condition such as chronic back pain, his physical complaints 
and the resulting social and occupational impairment are way 
in excess of what would be expected from the history, 
physical examination and laboratory findings.  He concluded 
that these features argue strongly for the diagnosis of 
somatization disorder.  The examiner cited research showing 
similarities in various post-war syndromes, which have in 
common somatic and cardiac complaints and a debility syndrome 
and a neuropsychiatric syndrome.  He stated that these 
syndromes have been associated with the stress of war.  

Analysis

The veteran seeks service connection for a variety of 
physical and neurological complaints, including memory and 
concentration problems, fatigue, headaches, numbness in the 
hands and legs, weight gain, an erectile dysfunction and 
fibromyalgia.  He primarily contends that service connection 
is warranted under regulatory provisions governing 
undiagnosed illness in Persian Gulf war veterans.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003), 
which have been discussed in detail above.  However, with 
respect to several of the claims, he alternatively claims 
entitlement to service connection based on direct incurrence 
during service or as secondary to service-connected 
disability.

At this juncture, the Board wishes to provide an overview of 
the issues on appeal.  As will be discussed in greater detail 
below, the Board believes that a preponderance of the 
competent and probative evidence demonstrates that the 
problems for which the veteran seeks service connection, as 
well as the level of pathology claimed by the veteran with 
respect to the three service-connected disabilities, are not 
demonstrated by the objective clinical evidence.  For 
example, the September 2002 VA examiner observed that the 
veteran has numerous pain syndromes, gastrointestinal 
symptoms and sexual symptoms, along with the neurological 
syndrome of numbness and tingling.  The examiner stated that 
even when the veteran does have a diagnosed medical condition 
such as the service-connected lumbar spine disability, his 
physical complaints and resulting social and occupational 
impairment are far in excess of what would be expected from 
the history, physical examination and laboratory findings.

It appears from the medical evidence of record that many of 
the veteran's claimed physical problems are in fact due to a 
psychiatric cause, namely a somatization disorder.  As noted 
in the Introduction, the veteran has referred to 
neuropsychological symptoms, which he evidently associates 
with an undiagnosed illness.  Setting aside the fact that a 
somatization disorder is not an undiagnosed illness, the 
claim for service connection for psychiatric problems was 
withdrawn by the veteran and has never been adjudicated by 
the RO in any event.  As discussed in the Introduction, the 
veteran claims that service connection for neuropsychological 
symptoms due to an undiagnosed illness was claimed and 
appealed.  However, the Board can identify no rating decision 
on that issue and the veteran has pointed to none.  
Accordingly, the issue of entitlement to service connection 
for a somatization disorder is not on appeal.  

Thus, although the Board must take into consideration the 
reports concerning the effect the non service-connected 
somatization disorder has on the claimed disabilities, it 
cannot adjudicate the matter of service connection for a 
somatization disorder.




Undiagnosed illness

As stated above, among the requirements for service 
connection of a disability due to undiagnosed illness are 
that there are objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more typical signs or symptoms.  There 
must be objective signs that are perceptible to an examining 
physician or other non-medical indicators that are capable of 
independent verification.  

In addition, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117 (West 2002); 38 C.F.R. 
3.317 (2003).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than an undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  See VAOPGCPRC 8-98.  With respect 
to all of the claimed disorders listed above, the Board finds 
that the veteran's claims fail on both points.  

(i.) Physical complaints

Concerning the veteran's physical complaints, the record 
simply does not support a finding that such complaints are 
objectively perceptible or capable of independent 
verification.  The overwhelming thrust of the competent 
medical evidence reflects that there are no neurological 
deficits and no systemic symptoms, and that the veteran's 
reported symptoms cannot be fully explained by general 
medical conditions.  In particular, the findings of the 
September 2002 VA examination, which was for the express 
purpose of clarifying the incomplete and inconsistent picture 
presented in the medical records, are to the effect that the 
claimed disabilities, to the extent that they actually exist, 
as associated with psychological problems and not with an 
undiagnosed Persian Gulf related illness.  While the record 
does contain objective evidence which nominally supports the 
veteran's account, the Board finds that such is outweighed by 
consistent and persuasive evidence to the contrary.  

Perhaps the most notable objective evidence in favor of the 
veteran's claim comes from a November 1998 nerve conduction 
study submitted by the veteran.  While it is not clear from 
the report who performed the study, the report contains an 
interpretation of mild sensory peripheral polyneuropathy with 
axonal loss.  However, the report does not offer any 
interpretation of these findings in terms of whether they are 
considered abnormal, or whether they are in fact responsible 
for any of the veteran's complaints.  Moreover, this evidence 
appears to conflict with other evidence of record, most 
notably an EMG report dated the same month, November 1998.  
That report shows peroneal, tibial and sural nerve conduction 
studies that were normal bilaterally.  A EMG of the bilateral 
quadriceps, tibialis anterior, gastrocnemius and mid-lower 
lumbosacral paraspinal muscle was normal.  

Most significantly, however, the Board notes that both 
reports were available to the September 2002 examiner, who 
concluded that there were no neurological deficits and no 
systemic symptoms.  The Board cannot interpret such findings 
itself and must defer to the opinion of medical examiners.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Based 
primarily on the thorough and well reasoned opinion of the 
September 2002 examiner, as discussed above, the Board 
concludes that the evidence preponderates against a finding 
that the veteran's complaints of numbness and tingling in the 
extremities are objectively supported by physical pathology.

In addition to nonexistent objective findings of disability, 
the Board notes that the record contains at least one 
diagnosis, and in some cases several diagnoses, to account 
for each of the claimed disorders.  Most significantly, in 
the Board's view, the veteran has been assigned an 
overarching diagnosis of a somatization disorder, which 
essentially accounts for all of the claimed disabilities 
attributed by the veteran to undiagnosed Persian Gulf related 
illness.  

At this point, the Board must address the relevance of a 
diagnosis of fibromyalgia to the issue of undiagnosed 
illness.  The Board notes that the veteran attributes his 
complaints of joint pain and numbness to fibromyalgia.  He 
has also indicated that he has chronic fatigue syndrome.  
Fibromyalgia and chronic fatigue syndrome, even though 
diagnosed conditions, are considered medically unexplained 
chronic multisymptom illnesses and are eligible for 
consideration under the regulations governing undiagnosed 
illnesses.  However, the evidence regarding a diagnosis of 
fibromyalgia is tentative at best, and the record contains no 
diagnosis of chronic fatigue syndrome.  The Board concludes 
that the evidence overall does not support the existence of 
either disorder, but rather supports the diagnosis of a 
somatization disorder as the underlying cause of the 
veteran's symptoms.  

The reasoning for the Board's conclusion is that, where they 
occur in the record, the diagnoses of fibromyalgia are not 
well supported by objective findings or a discussion of the 
medical principles involved, unlike the diagnosis of a 
somatization disorder, which is amply supported by both.  For 
example, in a September 2002 muscles examination a diagnosis 
of fibromyalgia was listed, but there was no reasoning stated 
for the diagnosis.  In fact, on examination the examiner 
found no neurological deficits, no systemic symptoms and no 
evidence of inflammatory disease.  Only the veteran's 
subjective complaint of pain was noted in support of the 
finding.  Also, while a diagnosis of fibromyalgia was 
rendered, the examiner specifically referred to the 
discussion in the general medical report, which attributed 
all of the veteran's complaints and symptoms, including those 
pertinent to fibromyalgia, to a somatization disorder.  

Thus, while the examiner's reference to a diagnosis of 
fibromyalgia is somewhat confusing, the Board finds that the 
ultimate diagnosis of a somatization disorder is supported by 
a detailed discussion of the medical findings and the 
veteran's history.  The diagnosis of fibromyalgia is cursory 
and not well supported by a medical discussion.  Moreover, it 
is clear from the examiner's remarks that he intended the 
diagnosis of somatization disorder to encompass the symptoms 
attributed to fibromyalgia.

The September 2002 finding that the veteran's claimed 
problems were due to somatization disorder is further 
supported by the finding of a June 1999 psychiatric 
evaluation.  That examiner stated that testing suggested a 
tendency towards somatization.  A December 1998 examination 
report indicated the possibility that the veteran had 
fibromyalgia; however, the examiner specifically declined to 
address the matter.  This by its very language is not a 
diagnosis.  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

An August 2000 examination lists a tentative diagnosis of 
fibromyalgia.  The examiner stated that the symptoms and 
physical findings were most likely consistent with 
fibromyalgia.  However, the examiner did not provide an 
explanation as to why fibromyalgia was the most appropriate 
diagnosis, and did not discuss other potential causes, such 
as a somatization disorder.  In contrast, a November 2000 VA 
examination contains thorough diagnostic findings and a 
discussion of the question of the existence of fibromyalgia.  
In that report, the veteran was noted to have generalized 
muscle aches and weakness and reported rarely exerting 
himself because of concern about fatigue that would last 24 
hours or longer.  He complained of migratory joint pains in 
the wrists and feet with swelling in all joints 
intermittently.  The examiner specifically found upon review 
of his record and on interview that the veteran's 
presentation did not meet the requirements or criteria for 
chronic fatigue syndrome or fibromyalgia.  

After carefully evaluating the evidence, the Board finds 
that, although the record does contain tentative diagnoses of 
fibromyalgia, such evidence is outweighed by the evidence 
which points to a somatization disorder as the source of the 
veteran's complaints.  As stated above, the September 2002 
diagnosis of a somatization disorder was made after a 
thorough review of the evidence of record, including the 
veteran's military and medical history, and after a thorough 
review of the pertinent medical literature.  The examiner 
discussed the veteran's  medical, social, military and 
psychiatric history, his in-service complaints and treatment, 
and the extensive post-service findings, and in reaching his 
conclusion, the examiner discussed the criteria for a 
somatization disorder in reference to DSM-IV criteria.  

The Board finds it particularly significant that the 
diagnosis of somatization disorder encompasses the symptoms 
which have been at times diagnosed as fibromyalgia and 
claimed by the veteran as chronic fatigue syndrome, and that 
the finding of somatization disorder further contemplates the 
claimed memory and concentration problems, sleep and fatigue 
problems, headaches, complaints of sexual dysfunction, and 
complaints of numbness and tingling in the extremities, none 
of which have been clearly attributed to other causes, 
including undiagnosed illness.  

In conclusion, because the record contains findings that the 
musculoskeletal symptoms reported by the veteran are not 
objectively perceptible and are not capable of independent 
verification, and as explained above, a preponderance of the 
evidence of record points to a diagnosis, i.e., somatization 
disorder, which accounts for all of the veteran's complaints, 
the Board concludes that the regulations related to 
undiagnosed illness are not for application in this case.

(ii.) Weight gain

With respect to weight gain, the veteran alternately contends 
that he has weight gain as a result of an undiagnosed illness 
or on a secondary basis as a result of his service connected 
disabilities.  

The Board notes that the veteran has in fact gained weight 
since he left service.  At entrance into service in September 
1988, the veteran weighed 190 pounds.  At separation in 
February 1992, he weighed 220 pounds.  In April 1994, the 
veteran weighed 260 pounds and was described as obese.  In 
July 1995, the veteran weighed 272 pounds.  In November 1998, 
the veteran was reported to weigh 295 pounds. In April 2001, 
he weighed 289 pounds.  Thus, the veteran has consistently 
gained weight and has been described as obese during the 
period since separation.  

However, the medical evidence does not suggest that the 
veteran's weight gain or his current obesity constitutes or 
is a manifestation of a chronic disability.  
In the absence of competent evidence which suggests that the 
veteran's obesity constitutes a chronic disability, the Board 
has no basis on which to consider the veteran's obesity as 
more than a medical finding or symptom.  It is well 
understood that symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As the regulations governing undiagnosed illness specifically 
require evidence of a chronic disability, the Board finds no 
reason to believe that an exception to this requirement was 
intended for such claims.  Therefore, in the absence of a 
chronic disability, service connection cannot be granted on 
the basis of undiagnosed illness.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1)(i) (2003).  

Further, the Board notes that the signs or symptoms 
specifically enumerated as possible manifestations of an 
undiagnosed illness include abnormal weight loss, not weight 
gain.  38 C.F.R. § 3.317(b) (2003).  While this list, 
detailed above, is not exhaustive, the specific inclusion of 
a symptom precisely opposite that claimed by the veteran 
appears to undercut any possible conclusion that weight gain 
constitutes a manifestation of an undiagnosed illness.  In 
the absence of competent evidence that the veteran's weight 
gain constitutes a chronic disability, the Board on its own 
cannot reach such a conclusion.  See Colvin, 1 Vet. App. at 
175 [the Board may not base a decision on its own 
unsubstantiated medical conclusions].  Accordingly, as the 
record contains no competent evidence of a current chronic 
disability manifested by weight gain, the Board finds that 
service connection for an undiagnosed illness manifested by 
weight gain cannot be granted.

(iii.) Sleep, headaches and memory loss

With respect to other claimed symptoms, including sleep 
problems, headaches and memory loss, these have all been 
accounted for medically through various diagnoses, including 
psychiatric diagnoses.  

With respect to the veteran's complaints of sleep problems 
and fatigue, a November 1998 medical note indicated that the 
veteran had an upper airway resistance syndrome, likely 
attributable to his body habitus and complicated by smoking.  
A December 1998 sleep disorders clinic report shows a 
diagnosis of upper airway resistance syndrome and 
psychophysiological insomnia.  

With respect to headaches, a December 1998 MRI noted 
extensive maxillary sinus disease, and found that this could 
be a cause for the claimed headaches.  A September 2002 
neurological examination shows a diagnosis of chronic 
headaches with probable migrainous component, a stable low-
grade glioma and maxillary sinusitis.  

With respect to memory loss, a June 1999 examination report 
shows a diagnosis of adult attention deficit disorder, 
inattentive type, with evidence of memory problems for new 
learning and retrieval.  A November 1998 psychiatric 
evaluation found that the veteran's history of ADD and his 
use of marijuana were unequivocally related to his report of 
decreased attention/concentration.  In a November 1998 
psychiatric follow-up consultation, the examiner recommended 
in relation to the veteran's somatic complaints and memory 
disturbance that the veteran discontinue marijuana use 
because it may be causing the memory problems.

The Board is aware that of a December 1998 psychiatric staff 
note which includes a statement that, given the uncertainties 
surrounding events in the Persian Gulf, it is possible that 
any or all of the above might be at least partly related to 
such Persian Gulf service.  However, the examiner also raised 
the possibility that the veteran's amnestic disorder could be 
related to ADD and marijuana use.  He further found that the 
veteran's sleep disorder was in fact secondary to obstructive 
airway disease.  As stated above, medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert, 5 Vet. App. at 33; Beausoleil, 8 Vet. 
App. at 463; Libertine, 9 Vet. App. at 523.  The mere 
possibility that the veteran's symptoms are related to his 
service in the Persian Gulf is not persuasive in the face of 
a strong body of evidence indicating diagnosed psychiatric 
and physical disabilities to account for the reported 
symptoms.

The veteran has disputed in his notice of disagreement and in 
his hearing testimony that he currently has ADD or that 
marijuana use affects his memory and concentration.  However, 
he does not deny having used marijuana, and as stated above, 
while competent to report his symptoms, the veteran is not 
competent to render a diagnosis or to attribute his symptoms 
to a particular cause.  See Espiritu, 2 Vet. App. at 494-5.

Therefore, as each of the disorders claimed above is 
accounted for in at least one diagnosis, and as the claimed 
physical symptoms were found to be not objectively 
perceptible or capable of independent verification, the Board 
finds that the provisions relating to undiagnosed illness are 
not for application in this case.  

Direct service connection

Because the claimed memory and concentration loss, headaches, 
fatigue and erectile dysfunction carry specific diagnoses, 
the Board will address whether service connection is 
warranted for these disorders on a basis other than 
undiagnosed illness.  

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

While there is a current diagnosis of adult ADD, which has 
been related to the veteran's  memory and concentration 
complaints, service connection has not been claimed or 
established for this disorder.  The condition was not noted 
in service and the Board can identify no evidence relating 
ADD to any incident of service.  

The veteran's memory and concentration problems have also 
been at least partially attributed to marijuana use.  The law 
and regulations provide that compensation shall not be paid 
if the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2003).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2003).

Accordingly, there appears to be no basis on which service 
connection can be established for the veteran's claimed 
memory and concentration loss.

The veteran's complaints of fatigue have, in addition to 
somatization disorder, been attributed to a diagnosed airway 
resistance syndrome and exercise-induced asthma.  Discussion 
of this matter is deferred to the section addressing 
entitlement to service connection for a respiratory disorder 
below.  

With respect to the veteran's headaches, there is no 
diagnosis of a headache disorder.  Hickson element (1) has 
accordingly not been met.  Although the Board does not 
necessarily doubt that the veteran experiences headaches, 
there is no evidence tying such headaches to a specific 
headache disorder.  

With respect to the claimed erectile dysfunction, a March 
2001 diagnosis satisfies element (1).  

With respect to element (2), the veteran's service medical 
records contain no reference to treatment of either erectile 
dysfunction or headaches.  The veteran reported a history of 
numerous health conditions at separation from service, 
including headaches. Although the Board has no reason to 
doubt that the veteran may have experienced headaches during 
service, there is no competent medical evidence of a headache 
disorder in service.  The second Hickson element is not met 
with respect to the claimed disorders.

With respect to Hickson element (3), none of the numerous and 
extensive examinations conducted since service has purported 
to establish any relationship between service and the 
veteran's currently reported headaches.  Nor does any medical 
evidence purport to establish a relationship between the 
current erectile dysfunction and an incident of service.  In 
fact, the March 2001 evaluation found that it is probably 
related to psychological reasons.  The veteran is not 
competent to render a diagnosis or to attribute his symptoms 
to a particular cause.  See Espiritu, 2 Vet. App. at 494-5.  
Accordingly, service connection is not warranted on a direct 
basis for any of these currently diagnosed conditions.

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  

The Board has considered whether the claimed erectile 
dysfunction can be attributed to the veteran's service-
connected spermatocele.  The Board has also considered 
whether a disorder manifested by weight gain can be 
attributed to the veteran's service-connected cervical and 
lumbar spine disabilities.  In his March 2002 notice of 
disagreement, he contended that his inability to engage in a 
normal level of activity has resulted in his weight gain.  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998). 

Element (2) is satisfied for both issues, as the veteran is 
currently service connected for a spermatocele and for 
cervical and lumbar spine disabilities.  

With respect to element (1), the veteran currently has 
diagnosed erectile dysfunction.  However, as discussed in 
detail above, the record contains no diagnosis of a 
disability related to weight gain.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Further, symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez, 259 F.3d 1356.  The 
Board therefore believes that in the absence of an identified 
weight gain-related disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

While the first two elements are satisfied with respect to 
the veteran's erectile dysfunction, the Board notes that a 
September 2002 VA genitourinary examination established that 
there was no causal relationship between the veteran's 
spermatocele and his erectile dysfunction.  The Board has 
identified no medical evidence to the contrary.  The Board 
can identify no competent evidence which purports to relate a 
disorder manifested by weight gain to any service connected 
disability.  The veteran is not competent to render a 
diagnosis or to attribute his symptoms to a particular cause.  
See Espiritu, 2 Vet. App. at 494-5.  Therefore, service 
connection is not warranted on a secondary basis for either 
the erectile dysfunction or a disability manifested by weight 
gain. 

With respect to headaches, the Board notes in passing that 
the record includes diagnoses of maxillary sinus disease and 
a stable low-grade glioma, which evidently may be responsible 
for the veteran's headaches.  However, service connection has 
not been granted either for maxillary sinus disease or a low-
grade glioma.  In the absence of Wallin element (2), any 
secondary service connection claim necessarily fails.



Conclusion

The weight of the credible evidence demonstrates that these 
various claimed conditions were not incurred in or aggravated 
by service, or as a result of a service connected disability.  
As the preponderance of the evidence is against these claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (2002).

8.  Entitlement to service connection for a respiratory 
disorder.

The veteran contends that he currently suffers from a 
respiratory disorder that is related to his service in the 
Persian Gulf.  

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The veteran currently has a diagnosis of airway resistance 
syndrome, as described in a November 1998 medicine inpatient 
staff note, referring to a conversation with Dr. M. of the 
sleep lab.  Dr. M. attributed the upper airway resistance 
syndrome to the veteran's body habitus (presumably meaning 
his obesity) and smoking.  A December 1998 sleep disorders 
clinic report included a diagnosis of upper airway resistance 
syndrome.  The veteran was also diagnosed in November 2000 
with a mild exercise-induced asthma.  The first Hickson 
element is accordingly satisfied.

The service medical records show the veteran's reported 
history of shortness of breath, chest pressure and a cough.  
The objective evidence shows that the veteran suffered a bout 
of bronchitis in July 1991.  No chronic respiratory disorder 
was diagnosed, and no such condition was noted at the time of 
separation.  The second Hickson element is, however, 
satisfied.

With respect to Hickson element (3), there is no medical 
opinion which purports to link the veteran's current airway 
resistance syndrome or his complaints of fatigue to his 
episode of bronchitis in service or to any other incident of 
service.  Of particular relevance with respect to this issue, 
the veteran's bronchitis in service was attributed to tobacco 
use, as is his current airway resistance syndrome.  The 
November 2000 VA examiner noted that the veteran was smoking 
1/2 a pack of cigarettes per day.  The Board notes that on July 
22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted.  That law added 38 U.S.C.A. § 1103, 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable only to claims filed after June 9, 1998.  See 
also 38 C.F.R. § 3.300 (2003).  In this case, the veteran 
filed his claim in September 1999.  Service connection on the 
basis of tobacco use in service is therefore precluded.  
There is no other competent nexus evidence that would satisfy 
the third Hickson element.  The veteran is not competent to 
render a diagnosis or to attribute his symptoms to a 
particular cause.  See Espiritu, 2 Vet. App. at 494-5.

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disorder.  The claim is 
accordingly denied. 

9.  Entitlement to service connection for right pes planus.

The veteran contends that he has pes planus of the right foot 
that is attributable to his military service.  

Analysis 

With respect to the first Hickson element, the Board notes 
that the veteran was diagnosed with pes planus of the right 
foot in a November 1998 medical record.  

With respect to the second element, the veteran's service 
medical records show that in August 1991, the veteran 
complained of pain in the ankles and feet.  The examiner 
diagnosed plantar fasciitis and Achilles tendonitis.  A 
September 1991 treatment note shows evaluation of the 
veteran's ankles and feet.  The examiner noted a "high 
arch" and tender arches.  The assessment was plantar 
fasciitis.  

The evidence pertinent to service does not show the existence 
of pes planus during service.  In fact, the veteran was noted 
to have a "high arch" in service, a condition which is the 
opposite of pes planus (flat feet).  The second Hickson 
element is not met.

[The Board observes in passing, for the sake of completeness, 
that while the veteran was noted to have plantar fasciitis in 
service, this was not diagnosed as a chronic condition and 
was not shown on the separation examination.  Further, in a 
June 1998 evaluation, there was no evidence of plantar 
fasciitis.]  

With respect to the third Hickson element, there is no 
medical evidence which purports to relate the current pes 
planus to the veteran's military service or to any incident 
of service.  

Accordingly, because there is no competent medical evidence 
of pes planus during service, the Board concludes that the 
onset of pes planus is not shown to occurred in service, and 
is not shown to have resulted from any incident of service.  
The veteran's claim of entitlement to service connection for 
pes planus is accordingly denied.

The Board will now move on to a discussion of the three 
increased rating claims on appeal.



Increased rating claims

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.



10.  Entitlement to an increased disability rating for 
service-connected spermatocele, currently evaluated as 
noncompensably disabling.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected spermatocele, which is currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7529 [benign neoplasms of the genitourinary 
system].  He essentially contends that the spermatocele is 
more severe than is contemplated by the currently assigned 
rating.  Specific contentions of the veteran will be 
addressed below.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

A spermatocele is a cyst on the epididymis.  The epididymis 
is the channel which transports and stores spermatozoa 
between the testes and testicular ducts.  See Spivey v. 
Brown, 1996 U.S. Vet. App. LEXIS 560 (1996), citing STEDMAN'S 
MEDICAL DICTIONARY at 583, 1645 (26th ed. 1995).

The Board finds that Diagnostic Code 7529 [benign neoplasms 
of the genitourinary system] is the most appropriate code 
available given the diagnosis and the anatomical localization 
of the veteran's spermatocele.  Accordingly, the Board finds 
that Diagnostic Code 7529 is in fact the most appropriate 
diagnostic code available. 

Specific schedular criteria

Diagnostic code 7529 rates by analogy to voiding or renal 
dysfunction, whichever is predominant.

Renal dysfunction:  

100 %  Requiring regular dialysis, or 
precluding more than sedentary activity from 
one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ 
systems, especially cardiovascular 

60 %  Persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health  characterized by 
lethargy, weakness, anorexia, weight loss, or 
limitation of exertion 80 Constant albuminuria 
with some edema; or, definite decrease in  
kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101;

30 %  Albumin constant or recurring with 
hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension 
at least 10 percent disabling under diagnostic  
code 7101;

0 %  Albumin and casts with history of acute 
nephritis; or, hypertension non-compensable 
under diagnostic code 7101.

Voiding dysfunction: 

60 %  Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, or 
Stress Incontinence: 
Requiring the use of an appliance or the 
wearing of absorbent materials which must be 
changed more than 4 times per day;

40 %  Requiring the wearing of absorbent 
materials which must be changed 2 to 4 times 
per day;

20 %  Requiring the wearing of absorbent 
materials which must be changed less than 2 
times per day.

38 C.F.R. Part 4, § 4.115a (2003).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

The Board additionally observes that, particularly when a 
disability is rated by analogy, its inquiry is not 
necessarily limited to the confines of the schedular 
criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].   In any 
event, in this case, as explained below the medical evidence 
shows that the spermatocele is asymptomatic.



Schedular rating

The Board has reviewed the evidence of record and for reasons 
explained below finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
compensable rating.  

The objective medical evidence of record shows that no 
symptomatology can be attributed to the veteran's 
spermatocele.  The November 2000 VA examiner simply noted a 
palpable soft mass on the right testicle, consistent with a 
spermatocele.  He stated that there was no evidence of 
malignancy and no history of urinary tract disease.  The 
examiner stated that this condition is having no impact on 
the veteran's daily activities or occupation.  

The September 2002 VA examiner noted a right caudal scrotal 
mass, consistent with a spermatocele.  He specifically noted 
that the veteran was under the impression that this would 
limit his ability to have children.  However, he concluded 
that the spermatocele was small and asymptomatic and should 
not cause any problems with conception or erectile function.  

The veteran contends that his spermatocele gets larger when 
his back pain flares up.
Even if the Board accepts for the sake of argument that such 
is true, a temporary change in size of the service-connected 
spermatocele would not, in and of itself, lead to the 
assignment of an increased rating. 

The veteran also complains of pain with urination and post-
voiding dribbling.  Although the veteran is competent to 
report symptomatology, he is not competent to relate such 
symptomatology to a particular cause.  See Espiritu, supra.  
There is no competent medical evidence which relates the 
reported pain with urination and post-voiding dribbling to 
the spermatocele.   

While the veteran has asserted that this condition has 
resulted in infertility, the medical evidence does not 
support this.  A November 1998 urology consultation notes a 
discussion with the veteran about the risk of infertility 
associated with surgery; however, no surgery has been 
performed or is currently recommended.  Indeed, a December 
1998 urology consultation notes that the veteran was told 
that he did not need surgical excision.  The September 2002 
VA examiner found that the spermatocele is asymptomatic and 
should not cause any problems with conception or erectile 
function.  

[The Board additionally notes that the matter of service 
connection for erectile dysfunction as a separate disability, 
including as claimed as secondary to the service-connected 
spermatocele, has been addressed earlier in this decision.]

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected 
spermatocele.  The Board believes that the objective medical 
evidence of record, which demonstrates an asymptomatic 
condition, outweighs the veteran's lay statements on matters 
such as the relationship between the spermatocele and various 
symptomatology.  See Espiritu, supra. 

As noted above, the Board in not necessarily limited to the 
schedular criteria in evaluating a service-connected 
disability.  See Mauerhan, supra.  This is particularly true 
when the rating is by analogy.  However, in this case there 
has been no objectively identified pathology associated with 
the veteran's service-connected spermatocele. 

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's 
spermatocele warrants an increased rating, but finds that the 
current noncompensable rating most closely approximates the 
level of symptomatology reported.  The veteran's claim of 
entitlement to an increased rating for his right spermatocele 
is accordingly denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
spermatocele has not changed appreciably during the appeal 
period.  There appears to have been none of the symptoms 
which would allow for the assignment of a compensable 
disability rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that a noncompensable disability rating was properly assigned 
for the entire period.   

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.

Disabilities of the cervical and lumbar spine

The veteran is seeking increased disability ratings for his 
service-connected cervical and lumbar spine disabilities, 
which are each currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 [intervertebral 
disc syndrome] (2002).  He essentially contends that the 
symptomatology associated with these disabilities is more 
severe than is contemplated by the currently assigned 
ratings.

The Board will address certain aspects of these two issues 
together, and then render separate decisions.




Factual background

An April 1994 VA general medical examination contained 
findings of no spinal or paraspinal tenderness except in the 
region of the low back, approximately level L5, where the 
veteran had some minimal tenderness with midline palpation.  
There was no tenderness with movement or in the paraspinal 
muscles.  In the extremities, the veteran had 5/5 muscle 
strength throughout.  He also had normal tone and bulk.  The 
diagnosis was chronic low back with no objective findings on 
examination.  The veteran's history was thought to be 
consistent with a previous back strain with intermittent 
recurrent injury.  

An April 1994 VA spine examination showed that the veteran 
denied radiculopathy, weakness or incontinence.  The 
musculature of the back was found to be normal.  Range of 
motion allowed touching of the fingertips to the toes.  He 
was able to hyperextend to 25 degrees, to laterally flex to 
the left and right to 45 degrees, and to laterally rotate to 
the left and right to 70 degrees.  He had a normal lordosis.  
There was no objective evidence of pain on motion.  There was 
no neurologic involvement.  Strength was measured at 5/5.  X-
rays were normal for the cervical and lumbar spine.  The 
examiner concluded that there were no objective findings. 

The veteran was hospitalized in March 1995 for evaluation of 
back pain.  Findings included motor power that was within 
normal limits.  Bulk and tone were also within normal limits.  
The veteran was evaluated by a neurologist who was not 
impressed by the veteran's back pain in as much as he noticed 
no secondary nerve or muscle damage.  He recommended that the 
veteran was not a candidate for neurosurgical intervention.  

A February 1998 x-ray showed no evidence of fracture or 
dislocation.  There was a mild loss of height of the bodies 
of the thoracolumbar junction.  There was minimal scoliosis.  
The lumbosacral spine was otherwise negative.  

A March 1998 state disability examination contained findings 
of a slightly stooped forward gait with no limp.  Range of 
motion of all joints was normal except for the lumbar spine.  
Lumbar spine range of motion was measured at 45 degrees 
flexion, 10 degrees extension, and 10 degrees right and left 
lateral rotation.  Sensation was normal in all extremities.  
Reflexes were normal.  Motor strength in the lower 
extremities was rated at 4/5.  

A June 1998 VA general medical examination, included x-rays 
of the cervical spine which showed mild narrowing of the C5 
disc, but otherwise no complications.  The veteran's posture 
and gait tended to protect the back.  His upper and lower 
extremities were observed to have complete normal range of 
motion, and strength rated at 5/5.  Sensory testing, 
vibration sense and pressure sense were all intact with no 
deficits.  

A June 1998 spine examination included a notation of normal 
x-rays.  Standing and sitting posture were found to be 
normal.  There was diffuse complaint of tenderness in the low 
back, but it did not fit into any particular picture of any 
dermatome or spinal root distribution according to the 
examiner.  Lower extremity sensory distribution, vibration 
and joint sensation were all intact.  A MRI showed a broad 
disc bulge.  The diagnosis was chronic recurrent low back 
pain syndrome with no neuromuscular deficits.  

A November 1998 EMG report included findings that peroneal, 
tibial and sural nerve conduction studies were normal 
bilaterally with an intact H-reflex.  A EMG of the bilateral 
quadriceps, tibialis anterior, gastrocnemius and mid-lower 
lumbosacral parasonal muscle was normal.  There was no 
electrodiagnostic evidence of lumbosacral radiculopathy.  

A December 1998 discharge summary included pertinent 
discharge diagnoses of fibromyalgia and chronic back pain.  
An x-ray of the lumbosacral spine revealed minimal 
spondylosis at the superior/anterior aspect of the L5 
vertebral body.  A November 1998 MRI of the lumbar spine 
revealed minor degenerative disease of the  lumbar spine, but 
with no evidence of focal nerve root compression or of 
central canal stenosis.  A MRI of the cervical spine revealed 
a minimal disc bulge at the C3-4 level, but was otherwise 
normal.  

An August 2000 VA examination showed that the veteran's neck 
had nearly full range of motion, albeit slightly slow in 
movement.  He was able to extend his neck to 40 degrees.  He 
could flex to 40 degrees.  He had right lateral rotation to 
55 degrees, and left lateral rotation to 65 degrees.  There 
were no defects of posture.  The veteran was able to walk 
well.  The examiner noted no fatigability or incoordination.  
The veteran was able to flex his low back to 75 degrees with 
a pulling pain reported over the lumbar and upper posterior 
thighs.  Extension and right and left lateral bending were 
limited to 15 degrees beyond the vertical.  There was a mild 
amount of paraspinous muscle spasm over the lumbar regions 
bilaterally.  No sensory deficit was noted to light touch in 
the lower extremities.  The examiner's impression was chronic 
neck and low back pain with no evidence of nerve root 
entrapment and minimal radiographic imaging abnormalities.  

A November 2000 VA spine examination showed diffuse mild 
tenderness to palpation of the back.  There was no evidence 
of atrophy or visible muscle spasm and the back appeared 
symmetric bilaterally.  The veteran was able to flex his 
spine forward to 45 degrees; extension was limited to 0 
degrees.  Lateral rotation and flexion to the right and left 
was within normal limits.  The veteran's gait was normal.  
The upper and lower extremities showed normal muscular 
development without atrophy or asymmetry.  Muscle strength is 
4/5 for all four extremities and was limited secondary by 
pain rather than other objective evidence.  Examination 
showed decreased sensation to pinprick in both feet and in 
the lateral aspect of the hands and forearms bilaterally.  
The veteran was able to ambulate with a normal gait and walk 
in a tandem gait without difficulty.  The diagnosis was low 
back pain with conflicting evidence of disc herniation.  
There were subjective complaints of left arm and leg numbness 
which were found to bear some relationship to intermittent 
back and neck pain.  There was a history of a minimal disc 
bulge on MRI in the C3-4 region, but the examiner concluded 
that the veteran's symptoms seemed out of proportion to the 
noted findings.  

In an attempt to reconcile the varied and conflicting 
evidence with respect to the veteran's cervical and lumbar 
spine findings, the veteran was afforded a series of 
examinations in September 2002.  The examiner's conclusion 
was that the veteran's symptoms were attributable to a 
somatization disorder in the context of a post combat 
syndrome.  In reaching this conclusion, the examiner reasoned 
that the veteran meets the criteria for a somatization 
disorder according to DSM-IV criteria.  This is based on 
numerous pain syndrome, some GI symptoms and sexual symptoms 
with the neurological syndrome of numbness and tingling.  The 
examiner concluded that after a proper investigation, the 
veteran's symptoms could not be fully explained by general 
medical conditions and even when he does have a related 
medical condition such as chronic back pain, his physical 
complaints and the resulting social and occupational 
impairment are way in excess of what would be expected from 
the history, physical examination and laboratory findings.  

A September 2002 spine examination included a thorough review 
of the veteran's claim file, records and multiple old 
records, and the literature, for several hours after seeing 
the veteran.  The examiner also stated that he reflected on 
the records for about a week after seeing the veteran.  On 
examination, the veteran complained of tenderness to minimal 
palpation all over.  He had significant paraspinal muscle 
tenderness and neck tenderness.  Straight leg testing was 
negative for radicular symptoms but positive for pain.  The 
veteran could heel and toe walk but displayed significant 
pain behavior with this.  His strength appeared to be intact 
with give-away weakness.  There was no evidence of atrophy.  
Reflexes were found to be very symmetric and hyperactive 
throughout.  

On examination of the cervical spine, there was good range of 
motion limited only by pain on lateral rotation, flexion and 
extension.  Examination of the low back showed preservation 
of range of motion with significant pain at extremes of 
motion.  Sensation revealed patchy loss of sensation in 
nondermatomal fashion.  The impression was chronic mechanical 
low back pain with symptoms not compatible with objective 
findings, and chronic neck pain with symptoms not explainable 
by objective findings.  The subjective complaints of numbness 
could not be objectively confirmed.  The examiner concluded 
that there had never been any objective documentation to 
confirm the degree of symptomatology reported by the veteran.  
The examiner further stated that the veteran has relatively 
normal neurological testing and that radiologic and 
electromyography studies have also been unable to document 
the degree of symptomatology the veteran claimed was present.   

Relevant law and regulations

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to service connected 
cervical and lumbar spine disorders, the veteran has been 
diagnosed with a somatization disorder which is not service-
connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, see Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  
In this case, however, there is of record evidence, which has 
been described in some detail above, which ascribed most if 
not all of the veteran's subjective complaints to the 
somatization disorder, not to the service-connected neck and 
back disabilities.
Specifically, the September 2002 VA examiner specifically 
found that the veteran's complaints of back pain are 
attributable to his somatization disorder and not to any 
physical impairment.  

The veteran is not competent to attribute his symptoms, 
including pain, to a particular cause.  See Espiritu, 2 Vet. 
App. at 494-5.  The Board will accordingly give greater 
weight to the medical findings regarding the non service-
connected somatoform disorder being the source of the 
veteran's perceived pain than to the veteran's contentions 
that the service-connected spinal disorders are the cause of 
the pain.  Therefore, in evaluating the service-connected 
cervical and lumbar spine disorders, the Board will not 
consider symptomatology such as pain in light of medical 
evidence showing a non service-connected origin.   

Revised regulations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.  In light of this change, the 
Board must address certain procedural issues involving the 
selection of the proper version of the regulations to apply 
in this case, and whether the veteran has been adequately 
informed of the change.  

(i.) Bernard considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran was furnished with a copy of the revised 
regulations by the Board, and was given an opportunity to 
respond and submit additional evidence or argument.  No 
additional evidence was received.  The Board finds that the 
veteran has received adequate notice of the change in 
regulations; he has been accorded appropriate opportunity to 
submit evidence and argument as to the matter; and that due 
process considerations have therefore been met.  The Board 
concludes that it can proceed to a decision without the 
necessity of remanding these issues to the agency of original 
jurisdiction.

(ii.) Karnas considerations

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  See Karnas, 
supra.  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000 (April 10, 
2000).  

The pertinent schedular criteria are as follows.

Under the former version of the regulations, Diagnostic Code 
5292  [limitation of motion, lumbar spine] provides the 
following ratings:

40 % severe;

20 % moderate;

10 % slight. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The former Diagnostic Code 5290 [limitation of motion, 
cervical spine] provides the following: 

30 % severe;

20 % moderate;

10 % slight. 

38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The Board observes that the words "slight", "moderate," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

The revised regulations provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease 

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine; 

30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003)

The Board finds that the former version of the regulations is 
more favorable to the veteran as the revised regulations 
require detailed and precise objective medical findings, 
which are clearly not met in the veteran's case.  As 
described below, the former version of the regulations 
require only a general categorization of the veteran's 
symptoms as slight, moderate or severe.  This is arguably 
more favorable to the veteran.  The Board also notes that 
only the former version of the regulations can be applied to 
the entire period on appeal.  Accordingly, for both the 
cervical and lumbar spine disorders the Board will apply the 
former version of the schedular criteria.



11.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently 
evaluated as 10 percent disabling.

Assignment of diagnostic code 

The Board finds that, given the diagnoses and reported 
symptomatology, the veteran's lumbar spine disability could 
conceivably be rated under several diagnostic codes.  These 
include Diagnostic Code 5293 [intervertebral disc disease], 
Diagnostic Code 5292 [limitation of lumbar spine motion], and 
Diagnostic Code 5295 [lumbosacral strain].  As will be 
discussed in more detail below, the Board finds that in this 
case, Diagnostic Code 5292 is the most appropriate in light 
of the functions affected, the anatomical localization and 
symptomatology associated with the veteran's low back 
disorder.  

The RO chose to rate the veteran's lumbar symptoms under 
Diagnostic Code 5293 to better account for his symptoms of 
numbness and tingling in the arms and legs.  However, those 
symptoms have been attributed to a somatization disorder by 
the September 2002 VA examiner.  The Board accords this 
medical opinion significant weight of probative value.  
Moreover, and consistent with that opinion, there appears to 
be little or no objective evidence linking any claimed 
neurological symptoms to the veteran's lumbar spine disorder.  

The veteran's subjective neurological complaints are not 
supported by the objective medical evidence.  The September 
2002 VA examiner found that the veteran's reported symptoms 
could not be explained by objective findings.  He noted that 
straight leg testing was negative for radicular symptoms, and 
there was no evidence of muscle atrophy.  The veteran's 
reflexes were found to be very symmetric and hyperactive.  
The veteran was noted to have relatively normal neurological 
testing; and radiologic and electromyographic studies were 
unable to document the degree of symptomatology subjectively 
reported.  The ultimate diagnosis was chronic mechanical low 
back pain.  The examiner noted subjective complaints of 
numbness with no objective confirmation of symptoms.  

Earlier evidence of record similarly discounts a significant 
neurological component  
To the veteran's low back disability.  An April 1994 VA 
examination found that there was no neurologic involvement.  
A March 1998 evaluation showed normal sensation in all four 
extremities; reflexes were normal.  A June 1998 EMG was 
normal.  The examiner diagnosed mechanical myofascial strain 
syndrome.  

MRIs conducted in June 1995 and November 1998 showed no 
evidence of cervical or lumbar impingement and no cervical 
intervertebral disc herniation.  A March 1998 medical clinic 
note shows a discussion with the veteran about his previous 
MRI results.  The examiner stated that the veteran's MRI was 
essentially negative.  

The November 2000 VA examiner noted subjective complaints of 
left leg numbness.  Significantly, however, he found the 
reported symptoms out of proportion to that finding.  In 
February 2002, the veteran had an EMG and nerve conduction 
studies to investigate his complaints of numbness and 
tingling in the extremities.  The results were normal with no 
evidence of neuropathy or radiculopathy.  

As discussed above, the veteran submitted results of a nerve 
conduction study dated in November 1998, showing an 
interpretation of mild sensory peripheral polyneuropathy with 
axonal loss.  The November 1998 nerve conduction study did 
not mention any back symptoms, nor did it attribute any 
neurological problems to the veteran's service-connected low 
back disability.  Moreover, an EMG report dated the same 
month showed peroneal, tibial and sural nerve conduction 
studies were normal bilaterally, and an EMG of the bilateral 
quadriceps, tibialis anterior, gastrocnemius and mid-lower 
lumbosacral paraspinal muscle was normal, although limited 
due to pain associated with effort.  More significantly, the 
report showed no evidence of lumbosacral radiculopathy.  

In short, a preponderance of the evidence of record is 
against a finding that the veteran's lumbar spine disorder is 
manifested by a significant neurological component.  
Therefore, the Board finds that Diagnostic Code 5293, which 
requires evidence of primarily neurological symptoms, is not 
the most appropriate code available.  

With respect to Diagnostic Code 5295 [lumbosacral strain], 
the Board notes very little objective evidence of the 
symptoms enumerated for this diagnostic code.  While the 
August 2000 VA examiner did observe some mild paraspinous 
muscle spasm over the lumbar regions, associated with range 
of motion exercises, other evidence of record, including a 
March 1998 examination, shows no evidence of spasms.  

Accordingly, the Board finds that while it would indeed be 
possible to evaluate the veteran under Diagnostic Code 5293 
or Diagnostic Code 5295, given the lack of objectively 
verifiable symptomatology to meet the criteria enumerated 
under those codes, such a rating would not be as appropriate 
as ratings based on limitation of lumbar spine motion under 
Diagnostic Code 5292.  

Esteban considerations

During his March 2003 hearing, the veteran requested that his 
neurological symptoms be separately rated from his mechanical 
symptoms under Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
Esteban, the Court held that two separate disability ratings 
are possible in cases in which the veteran has separate and 
distinct manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.  However, as discussed in detail immediately above, the 
evidence simply does not support the existence of 
neurological component to the veteran's lumbar spine 
disorder, much less a separately ratable neurological entity.  
See Bierman v. Brown, 6 Vet. App. 125 (1994), Court found 
that the provisions of Diagnostic Code 5293 do not expressly 
prohibit a separate neurological rating from being assigned 
in situations in which such a rating is warranted, in that 
case, foot drop].   

Therefore, a separately assigned neurological rating is not 
warranted.

Schedular rating

As stated above, Diagnostic Code 5292 assigns ratings based 
on a determination as to whether limitation of motion of the 
lumbar spine is severe, moderate or slight.  In an August 
2000 VA examination, the veteran's range of motion was 
measured to 
75 degrees on forward flexion.  Extension and right and left 
lateral bending were limited to 15 degrees beyond the 
vertical.  In November 2000, the veteran was able to flex his 
spine forward to 45 degrees; extension was limited to 0 
degrees.  Lateral rotation to the left and right were within 
normal limits.  Lateral flexion to the right and left were 
also within normal limits.  The examiner stated that the 
veteran was limited by pain rather than any objective 
reasons.  In September 2002, the examiner noted preservation 
of range of motion with significant pain at the extremes of 
motion.  A March 1998 evaluation showed flexion to 45 
degrees, extension to 10 degrees, and right and left lateral 
rotation to 10 degrees.  Range of motion was limited by back 
pain.

As measured, the veteran's range of lumbar spine motion 
varies widely from examination to examination.  Some of the 
measurements show normal findings, while others show more 
severe limitation.  However, notably, none of the findings 
has attributed the veteran's limitation of spine motion to 
any mechanical or objectively verifiable cause or symptom.  
Rather, it has been specifically noted that the veteran's 
limitation of lumbar spine motion stems primarily from the 
subjective symptoms of pain reported by the veteran.  

The September 2002 VA examiner noted pain as the primary 
complaint and as the primary factor in limiting the veteran's 
back motion.  Similarly, the November 2000 examiner found 
that the veteran was limited by pain rather than other 
objectively verifiable symptomatology.  Therefore, the Board 
concludes that the purely objective evidence does not support 
a finding of moderate or severe limitation of spine motion, 
reflective of a rating higher than 10 percent.  The August 
2000 VA examiner did observe some mild paraspinous muscle 
spasms over the lumbar regions bilaterally; however, such 
mild symptomatology is clearly not indicative of moderate or 
severe symptomatology as required for a higher rating.  

Accordingly, limitation of motion that is more than slight 
has not been objectively demonstrated, and therefore and 
increased schedular rating is not warranted. 

DeLuca considerations

The Board must address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2003).  See DeLuca, supra.

To recapitulate, the medical evidence of record indicates 
that the veteran's limited lumbar spine motion is 
attributable primarily to pain.  The September 2002 VA 
examiner noted significant pain behavior with heel and toe 
walking and significant pain at the extremes of motion.  
However, the examiner specifically found that the symptoms 
noted with respect to the veteran's low back disorder were 
not compatible with the objective findings.  He stated that 
there has never been any objective documentation to confirm 
the degree of symptomatology reported by the veteran.  In 
addition, the November 2000 examiner found that the veteran 
was limited by pain rather than other objectively verifiable 
symptomatology.  

Thus, although the veteran has complained of pain associated 
with limited motion, there is no objective evidence to 
support these complaints.  This is particularly significant 
in light of the diagnosis of a somatization disorder, 
discussed in detail elsewhere in this decision, which appears 
to be the root cause for most if not all of the veteran's 
various physical complaints, to include back pain.  Indeed, 
the November 2002 VA examiner specifically related the 
veteran's complaints of back pain to a diagnosed somatization 
disorder.  This finding in connection with the practically 
nonexistent objective findings diminishes the weight of 
probative value that can be placed on the veteran's 
statements with respect to the severity of his low back pain, 
and also diminishes the weight of probative value that can be 
placed on any range of motion measurements that have been 
attributed to pain.  

The veteran's contentions as to the soured of his reported 
pain being the service-connected back disability have been 
considered.  However, the veteran is not competent to 
attribute his symptoms to a particular cause.  See Espiritu, 
2 Vet. App. at 494-5.  As discussed in detail above, the 
Board places great weight of probative value of the November 
2002 VA examiner.  His examination was extremely thorough; 
his conclusions were well researched, and his findings with 
respect to back pain are entirely consistent with the 
findings of previous examiners.  

In short, because the veteran's limitation of lumbar spine 
motion has been attributed to pain, and as his pain 
symptomatology has been medically related to a somatization 
disorder rather than any physical disorder, the Board finds 
that an increased rating based on additional functional 
impairment due to pain is not warranted in this case.  Nor is 
there support in the objective medical evidence for an 
increased rating based on objective clinical evidence of 
functional loss due to weakness, fatigue or incoordination or 
lack or endurance.  As discussed above, although the veteran 
has ascribed neurological problems to his back disability, 
the objective medical evidence is to the contrary.

Accordingly, the Board finds insufficient evidence to warrant 
a higher disability evaluation on the basis of measured range 
of motion, or on the basis of additional functional loss due 
to pain under 38 C.F.R. §§ 4.40 and 4.45 (2003).  As a 
preponderance of the evidence is against entitlement to an 
increased disability rating, the claim is denied.

For the sake of completeness, the Board also notes that the 
veteran stated in his March 2002 notice of disagreement that 
his back pain prevents him from getting enough sleep.  This 
is not a DeLuca factor.  In any event, the veteran has been 
diagnosed with a sleep disorder that is not service 
connected.  The Board can identify no competent medical 
evidence attributing sleep impairment to the veteran's 
service-connected lumbar spine disorder.

The matter of the veteran's entitlement to an increased 
disability rating on an extraschedular basis will be 
addressed below.

 12.  Entitlement to an increased disability rating for 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.

The Board's discussion of this issue will essentially mirror 
that immediately above concerning the service-connected 
lumbar spine disability.

Assignment of diagnostic code 

Given the diagnoses and reported symptomatology, the 
veteran's cervical spine disability could be rated under 
Diagnostic Code 5293 [intervertebral disc disease] or under 
Diagnostic Codes 5290 [limitation of cervical spine motion].  
As will be discussed in more detail below, the Board finds 
that in this case, Diagnostic Code 5290 is the most 
appropriate in light of the functions affected, the 
anatomical localization and symptomatology associated with 
the veteran's cervical spine disorder.  

The RO chose to rate the veteran's cervical symptoms under 
Diagnostic Code 5293 to better account for his symptoms of 
numbness and tingling in the arms.  However, as stated above, 
these symptoms have been attributed to a somatization 
disorder by the September 2002 VA examiner.  As has been 
discussed above, the Board accords this opinion significant 
weight.  There appears to be little or no objective evidence 
linking these claimed neurological symptoms to the veteran's 
cervical spine disorder.  Therefore, the Board finds that 
Diagnostic Code 5293 is not the most appropriate code 
available.  

Diagnostic Code 5293 requires evidence of primarily 
neurological symptoms.  The presence of such symptoms is not 
supported by the objective medical evidence of record.  For 
example, the September 2002 VA he found that the veteran's 
reported symptoms could not be explained by objective 
findings.  The veteran was noted to have relatively normal 
neurological testing; and radiologic and electromyographic 
studies were unable to document the degree of symptomatology 
subjectively reported.  The examiner noted subjective 
complaints of numbness with no objective confirmation of 
symptoms.  

This is consistent with other medical evidence of record.  An 
April 1994 VA examiner found that there was no neurologic 
involvement.  A March 1998 evaluation showed normal sensation 
in all four extremities.  Reflexes were also normal.  The 
examiner's workup was negative for disc herniation and nerve 
root irritation.  MRIs conducted in June 1995 and November 
1998 showed no evidence of cervical impingement and no 
cervical intervertebral disc herniation.  

The November 2000 VA examiner noted subjective complaints of 
left arm numbness; however, he found the reported symptoms 
out of proportion to that finding.  In February 2002, the 
veteran had an EMG and nerve conduction studies to 
investigate his complaints of numbness and tingling in the 
extremities.  The results were normal with no evidence of 
neuropathy or radiculopathy.  

As discussed above, the veteran submitted results of a nerve 
conduction study dated in November 1998, showing an 
interpretation of mild sensory peripheral polyneuropathy.  
Peripheral polyneuropathy is not necessarily consistent with 
a cervical spine disability.  Moreover, the nerve conduction 
study is inconsistent with the remainder of the medical 
evidence, which as discussed above is against a finding that 
the veteran's cervical spine disorder is manifested by a 
significant neurological component.  

Accordingly, the Board finds that while it would indeed be 
possible to evaluate the veteran's cervical spine disorder 
under Diagnostic Code 5293, such a rating would not be as 
appropriate as a rating based on limitation of cervical spine 
motion under Diagnostic Code 5290.  

Esteban considerations

The veteran has requested that his neurological symptoms be 
separately rated from his mechanical symptoms.  However, as 
stated above, the medical evidence simply does not support 
the existence of neurological component to the veteran's 
cervical spine disorder, much less a separately ratable 
neurological entity.  Therefore, a separate rating is not 
warranted.

Schedular rating

Diagnostic Code 5290 assigns ratings based on a determination 
as to whether limitation of motion of the cervical spine is 
severe, moderate or slight.  The September 2002 VA examiner 
described range of motion of the cervical spine as good.  He 
found range of motion to be limited on lateral rotation, 
extension and flexion, but only by complaints of pain.  He 
specifically found that the subjective symptoms were not 
compatible with the objective findings.  

Similarly, in an August 2000 VA examination, the veteran's 
neck had a nearly full range of motion.  He was able to 
extend and flex to 40 degrees; right lateral rotation was 
measured to 55 degrees, and left lateral rotation was 
measured to 65 degrees.  

Again, we are faced with a situation where the bulk if not 
the totality of objectively verifiable evidence does nothing 
to bolster the veteran's claims of limited range of motion.  
The findings of "nearly full" range of motion in August 
2000 and "good" range of motion in September 2002 are 
simply not reflective of a severe or even moderate level of 
symptomatology that would support a rating higher than 
10 percent.    

DeLuca considerations

As discussed above, the evidence with respect to the cervical 
spine shows that the veteran's complaint of pain accounts for 
the limitation of motion measured on examination.  Even 
considering complaints of pain on motion, the veteran's 
cervical spine motion was described as "nearly full" by the 
August 2000 VA examiner, and as "good" by the September 
2002 examiner.  Thus, there is no basis on which to assign a 
higher level of disability based on claimed functional 
limitations.  

In addition, the Board notes that the September 2002 examiner 
specifically related the veteran's back complaints to the non 
service-connected somatization disorder.  The September 2002 
VA examiner found that the veteran complained of pain rated 
at 6-7 out of 10 with medication, but he further found that 
the subjective symptoms were not compatible with his 
objective findings.  The examiner diagnosed chronic neck pain 
with symptoms not explainable by objective findings.  The 
examiner stated that there has never been any objective 
documentation to confirm the degree of symptomatology 
reported by the veteran.  

The veteran's contentions have been considered.  However, the 
veteran is not competent to attribute his symptoms to a 
particular cause.  See Espiritu, 2 Vet. App. at 494-5.

The Board finds that an increased rating based on additional 
functional impairment due to pain is not warranted in this 
case.  Nor is there support in the evidence for an increased 
rating based on objective clinical evidence of functional 
loss due to weakness, fatigue or incoordination or lack or 
endurance.  As discussed in some detail above, although the 
veteran has reported neurological symptoms which he ascribed 
to the service-connected cervical spine disability, the 
objective medical evidence has not identified any such 
pathology. 

Accordingly, the Board finds that the objectively 
demonstrated cervical spine symptoms  do not warrant a higher 
disability evaluation on the basis of measured range of 
motion, or on the basis of additional functional loss due to 
pain under 38 C.F.R. §§ 4.40 and 4.45 (2003).  Because a 
preponderance of the evidence is against entitlement to an 
increased disability rating, the claim is denied.

Extraschedular ratings

In the Statement of the Case dated April 2002, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected spermatocele or for his 
cervical and lumbar spine disorders.  Since these matters 
have been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The Board notes that a certain degree of occupational 
impairment is contemplated in the ratings currently assigned.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The question to be answered is whether the 
service-connected disabilities result in an exceptional or 
unusual disability picture.  

The veteran has not presented convincing evidence to support 
the premise that his service-connected disabilities have 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  The veteran 
contended in his March 2003 hearing that he lost his job due 
to the time off required for his back conditions.  He stated 
that he has been unable to gain employment since then.  
However, the veteran's contentions concerning his 
occupational impairment are simply not substantiated by the 
medical evidence of record.  Further, there is no evidence of 
any hospitalization for the veteran's lumbar or cervical 
spine.  There is no evidence of an extraordinary clinical 
picture, such as repeated surgery for any of the conditions.  
A November 2000 examination report shows that the veteran has 
not had surgery for his back or genitourinary surgery.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected disabilities 
do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003).  Accordingly, an extraschedular evaluation is not 
warranted for any of the three service-connected 
disabilities.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims.  The benefits sought on appeal 
will accordingly be denied.


ORDER

Service connection for an illness manifested by memory and 
concentration loss is denied.

Service connection for an illness manifested by fatigue is 
denied.

Service connection for an illness manifested by headaches is 
denied.

Service connection for an illness manifested by numbness in 
the hands and legs is denied.

Service connection for an illness manifested by weight gain 
is denied.

Service connection for an erectile disfunction is denied.

Service connection for fibromyalgia is denied.

Service connection for a respiratory disorder is denied.

Service connection for right pes planus is denied

Entitlement to an increased evaluation for a spermatocele is 
denied.

Entitlement to an increased evaluation for a lumbar spine 
disorder is denied.

Entitlement to an increased evaluation for a cervical spine 
disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



